Citation Nr: 0605944	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-20 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 31, 2002, for 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran offered testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that an effective date of service 
connection for PTSD from the date of his original claim in 
March 1989 should be assigned.  

He argues that the July 1989 rating decision which initially 
denied service connection for PTSD contains clear and 
unmistakable error.  

The veteran and his representative argued in a November 2004 
statement that the July 1989 rating decision first advanced 
these assertions.  They were repeated at the January 2006 
hearing.  There also have been comments about clear and 
unmistakable error in other rating decisions.  

A review of the record shows that the RO has not considered 
the veteran's claim on the basis of clear and unmistakable 
error in a prior rating decision.  The VA has a duty to 
address all issues raised during the course of an appeal.  
Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In 
addition, issues which are inextricably intertwined must be 
considered together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

The Board finds that the veteran's claim for an earlier 
effective date for service connection for PTSD are closely 
related to the assertions of clear and unmistakable error.  A 
finding of clear and unmistakable error in the July 1989 
rating decision would provide a basis for an earlier 
effective date for PTSD.  Accordingly, this appeal must be 
returned to the RO for initial consideration.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and his 
representative and provide them with all 
pertinent notification and information 
regarding a claim for clear and 
unmistakable error in a prior rating 
decision.  The veteran and his 
representative must then be provided with 
an opportunity to submit argument in 
support of their claim for clear and 
unmistakable error by identifying the 
specific error of law or fact in the July 
1989 rating decision, and any other rating 
decisions denying service connection for 
PTSD they believe may also contain clear 
and unmistakable error. 

2.  After the development requested above 
has been accomplished, the RO should 
consider and adjudicate the veteran's 
claim of clear and unmistakable error in 
the July 1989 rating decision, which 
denied service connection for PTSD, as 
well as any other rating decisions that 
might be identified by the veteran and his 
representative as containing clear and 
unmistakable error.  

3.  Thereafter, if any benefit sought on 
appeal, for which a Notice of 
Disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all pertinent laws and 
regulations pertaining to clear and 
unmistakable error.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

